      Case 4:20-cv-00021-MW-HTC Document 14 Filed 05/26/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

ALANDER CRAPPS,

      Plaintiff,

v.                                             CASE NO.: 4:20cv21-MW/HTC

LT. JACOBS, et al.,

     Defendants.
___________________________/

                     ORDER ACCEPTING AND ADOPTING
                      REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 13. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED without

prejudice for failure to prosecute, failure to comply with Court orders, and failure

to disclose prior litigation.” The Clerk shall also close the file.

      SO ORDERED on May 26, 2020.

                                         s/Mark E. Walker                   ____
                                         Chief United States District Judge
